                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


 In re:

 FLOYD DUSTIN BOWIE, III,                    Case No. 17-28664-beh

                Debtors.                     Chapter 13 proceedings



   ROBERT SETTECASE AND PREMIER MILWAUKEE LLC’S OBJECTION TO
                 DEBTOR’S AMENDED CHAPTER 13 PLAN
  __________________________________________________________________

          Robert Settecase, individually, and Premier Milwaukee LLC (Collectively,

“Settecase”), by their attorney Cade Law Group LLC, OBJECT to the Debtor’s Amended

Chapter 13 Plan (Dkt # 44). The Amended Plan now includes the Debtor’s lawsuit

against Settecase, even though that lawsuit was filed on October 11, 2018 in Milwaukee

County Circuit Court (F. Dustin Bowie v. Robert Settecase, Milwaukee County Case No.

18-CV-08456)(hereinafter, “Lawsuit”). See Dkt. # 43, at p. 7:




Cade Law Group LLC
PO Box 170887
Milwaukee, WI 53217
(414) 255-3811
nate@cade-law.com


               Case 17-28664-beh    Doc 46     Filed 04/24/19   Page 1 of 5
 Basis for Objection. There are a number of issues with this amended plan.

       First, the debtor never obtained permission from the Court to file the Lawsuit;

       Second, in the Lawsuit, the Debtor has identified himself as the Plaintiff rather

 than the Bankruptcy Estate (i.e. as the Chapter 13 Debtor in Possession), and thus,

 Debtor lacks standing to pursue the Lawsuit in his individual name. See Declaration of

 Nathaniel Cade, Jr., at Ex. 1 (Summons and Complaint in the Lawsuit);

       Third, all of the allegations contained in the Lawsuit pertains to alleged bad

 conduct by Robert Settecase against Bowie during their former partnership together in

 Premier Milwaukee LLC. See Robert Settecase v. F. Dustin Bowie, Milwaukee County

 Case No. 14-CV-01323 (hereinafter, the “2014 Litigation”). The 2014 Litigation resulted

 in an Order from Judge David Hansher of the Milwaukee County Circuit Court

 dismissing some of the same claims of recovery that Debtor now seeks in the Lawsuit.

 See Cade Declaration, Ex. 2 (Hansher Order, dated December 11, 2014), at p. 3, at ¶

 3:




       Fourth, one of the alleged areas of damages that Debtor has listed is for work he

 purportedly performed for Premier Milwaukee LLC (but is pursuing against Robert

 Settecase individually). There is a two-year statute of limitations for wage claims. See

 Wis. Stat. § 893.44(1). Debtor’s involvement with Premier Milwaukee LLC ended by

 December 11, 2014 when Judge Hansher approved the sale of the assets of Premier

Cade Law Group LLC
PO Box 170887
Milwaukee, WI 53217
(414) 255-3811
nate@cade-law.com


               Case 17-28664-beh    Doc 46    Filed 04/24/19     Page 2 of 5
 Milwaukee LLC to Settecase. Moreover, in an affidavit dated April 7, 2014 and filed in

 the 2014 Litigation, Debtor specifically noted that he had a claim because he “deferred

 his salary.”:




 Cade Decl., Ex. 3 (Bowie Affidavit, dated April 7, 2014), at ¶ 52.

       Fifth, Counsel for Debtor has not filed a 2016 form or received permission to act

 on behalf of Debtor or this Estate; and,

       Finally, Debtor clearly had knowledge that he had the alleged claims against

 Settecase before filing the Lawsuit, but purposefully failed to identify those claims when

 he initially filed his bankruptcy on August 31, 2017 or when he amended his bankruptcy

 schedules on January 7, 2018. Thus, Debtor cannot be trusted to handle the Lawsuit

 in any fiduciary capacity as he has demonstrated his intent to personally lay claim to

 the potential fruits of the Lawsuit rather than attempt to use the proceeds to pay off his

 creditors. Therefore, the Chapter 13 trustee should have control of the Lawsuit, if the

 claim is permitted, and the Trustee should be pursuing the claims in the Lawsuit.




Cade Law Group LLC
PO Box 170887
Milwaukee, WI 53217
(414) 255-3811
nate@cade-law.com


                 Case 17-28664-beh   Doc 46    Filed 04/24/19     Page 3 of 5
       WHEREFORE, Settecase requests that the Objection to the Modified Chapter 13

Plan be sustained; that confirmation of the Plan be denied and that the Court provide

Settecase with such other and further relief as may be just and equitable under the

circumstances.



Dated this:    April 24, 2019
                                         CADE LAW GROUP LLC



                                       By: s/ Nathaniel Cade, Jr.
                                           Nathaniel Cade, Jr.
                                           Cade Law Group LLC
                                           P.O. Box 170887
                                           Milwaukee, WI 53217
                                           (414) 255-3802 (o)
                                           (414) 255-3804
                                           nate@cade-law.com
                                           Attorneys for Robert Settecase,
                                           Individually and Premier
                                           Milwaukee LLC




Cade Law Group LLC
PO Box 170887
Milwaukee, WI 53217
(414) 255-3811
nate@cade-law.com


               Case 17-28664-beh   Doc 46   Filed 04/24/19   Page 4 of 5
                             CERTIFICATE OF SERVICE


         The undersigned, an attorney, certifies that: on the 24th day of April, 2019, he
electronically filed the attached Objection to Chapter 13 Plan as well as the Declaration
of Nathaniel Cade, Jr., and that copies of these documents were served by electronic
filing to ECF participants and to the following named persons at their proper post office
address after their respective names as indicated:



                                               s/Nathaniel Cade, Jr.
                                               Nathaniel Cade, Jr.




Cade Law Group LLC
PO Box 170887
Milwaukee, WI 53217
(414) 255-3811
nate@cade-law.com


               Case 17-28664-beh   Doc 46    Filed 04/24/19    Page 5 of 5
